Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on July 27th 2021 is acknowledged.  The traversal is on the ground(s) that the technical feature (the device of claim 1 as now amended) linking the elected and non-elected claims is not known in the prior art.  This is not found persuasive because this technical feature is obvious in view of the prior art as explained in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 5, 9 and 10 are objected to because of the following informalities:  
In lines 1 and 4 of claim 5, “far away” is suggested to read --remote-- or --at a distance--
In line 2 of claim 9, “out of” is suggested to read --about--.
In line 2 of claim 10, “out of” is suggested to read --about--.
Appropriate correction is required.  Alternative language may be used other than that suggested above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (WO 2015/095333) in view of Hughett et al. (US 2012/0035631).
Regarding claim 1, Thompson et al., in Applicant’s field of clamping anatomical structures (¶[00118] of Thompson et al.), disclose a clip (Figure 6) comprising a first clip arm (122) and a second clip arm (124) that are symmetrically arranged; a first spring (134) and a second spring (140) are respectively provided on the first clip arm and second clip arm; the first spring is connected with the second clip arm by a first pull wire (126), and the second spring is connected with the first clip arm by a second pull wire (128), so as to form a closed loop structure (Figure 6); and as the first spring and the second spring are stretched or compressed, the first clip arm and the second clip arm are capable of being opened or closed (¶[00156]); one end of the first spring is connected with the first clip arm (Figure 6), and the other end of the first spring is connected with a corresponding end of the second clip arm by the first pull wire (Figure 6): and one end of the second spring is connected with the second clip arm, and the other end of the second spring is connected with a corresponding end of the first clip arm by the second pull wire (¶[00157] - this is required if: “the second biasing device may be located in the second clamp member 124”).
Thompson et al. fail to disclose that the clip is an atrial appendage clip.  However Thompson et al. disclose that the clip may be used only as a clamp and may be used on other organs (¶[00118]).
Hughett et al. disclose an atrial appendage clip (Figure 18B; ¶[0002]) having a very similar structure to that of Thompson et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sized and/or configured the clip of Thompson et al. for clamping or clipping an atrial appendage since Hughett et al. teach that a very similar device can be used for this purpose and Thompson et al. intend to adapt their device to clamp other anatomical structures.
Thompson et al. fail to disclose that the first and second springs are located within a cavity of their respective clip arms and each have an end connected to an end wall of their respective cavity as claimed.  Thompson et al. are silent as to how the springs are connected to the clip arms.
Hughett et al. disclose a very similar clip (Figure 18B) and further teach that biasing members (377; noting that the connecting portion between members 383 is not required, effectively creating two biasing members; one at each end - ¶[0071]) connecting ends of the clip arms can each have an end secured to an end wall within a cavity of a respective clip arm (the welding or bonding of member 383 within each cavity effectively creates an end wall - ¶[0071]).
Since Thompson et al. are silent as to how the springs are connected to the clip arms, one of ordinary skill in the art would look to similar devices in the prior art for a teaching of how to accomplishing this and would have found it obvious before the effective filing date of the claimed invention to have provided the cavities and end walls of Hughett et al. within the clip arms of Thompson et al. in order to attach the ends of the springs as claimed.
Regarding claim 4, a first wire passing through hole communicating with the first cavity is formed at one end of the first clip arm; the first pull wire is connected with the corresponding end of the second clip arm through the first wire passing through hole; a second wire passing through hole communicating with the second cavity is formed at one end of the second clip arm; and the second pull wire is connected with the corresponding end of the first clip arm through the second wire passing through hole (the arms of Hughett et al. have openings or through holes at their ends for passage of the biasing members 377, as evident from Figure 18B, the through holes would be provided on the arms of Thompson et al. as claimed when making the above combination).
Regarding claim 5, one end, far away from the first wire passing through hole, of the first clip arm is provided with a first plug; the first plug is configured to block a port of the first cavity; one end of the first spring is connected with an end portion of the first plug; one end, far away from the second wire passing through hole, of the second clip arm is provided with a second plug; the second 
Regarding claim 6, Thompson et al. fail to disclose first and second fixed pulleys as claimed.
However, Hughett et al. teach providing pulleys (385; Figure 18D) at each end of first and second clip arms in order to reduce friction on biasing members (¶[0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Hughett et al. to have provided first and second fixed pulleys on the first and second clip arms of Thompson et al. as claimed in order to reduce friction on the pull wires.
Regarding claim 8, Hughett et al. further depict providing first and second clip arms with a groove at each end which appears to accommodate and conform to the shape of the pulleys (evident from Figure 18D).  Therefore, one of ordinary skill in the art would have found it obvious when making the above combination (in regard to claim 6) to have provided the ends of the clip arms of Thompson et al. with a groove shape (or mounting groove) in order to accommodate and better conform to the shape of the pulleys.
Regarding claim 9, Thompson et al. fail to disclose for the Figure 6 embodiment middle sleeves as claimed.  However, Thompson et al. disclose another embodiment having middle sleeves (middle section of Figure 13C) for allowing the clip arms to be longitudinally adjustable to fit an anatomical structure (¶[00184]).  Thompson et al. further disclose that the clip arms can have radial cutting grooves (228; Figure 13D) for allowing lateral flexibility to better conform to the shape or movements of an anatomical structure (¶[00184]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clip arms with middle sleeves having cutting grooves as claimed in order to allow the clip arms to be longitudinally adjustable and laterally flexible so that they can better fit and/or conform to various anatomical structures.
Regarding claim 10, Thompson et al. fail to disclose a protective sleeve as claimed.  However Hughett et al. disclose a braided protective sleeve to enshroud tissue-contacting portions of their device so that scar tissue is formed to better hold the device to tissue (¶[0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the braided sleeve of Hughett et al. about the first and second arms of Thompson et al. in order to allow formation of scar tissue to better hold the arms onto the clamped structure.  It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used PET as the braided fabric since Hughett et al. disclose that a polyester material can be used (¶[0032]) and PET is a well-known polyester material used for medical implant coverings (for example see ¶[0052] of US 2004/0106980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771